804

           OF=lCE           OF THE            A-ITORNEY GENERAL                   OF TEXAS
                                                  AUSTIN




Honorable  Arthur 8.               Kniokuboaksr
mm rd&tent    Oonual
&d$Atent Qonor6l’r                Dopartunt
Awti.n, T8xrr




              row          lrttor   of AQ
of thl8    Iope$tmnt             en the qor
low t
                       .
              '*lA 0&8X                that     thi
     the    Attorney              Qe


                                                                           bo em~loyo4       by
                                                                           beSag ontitled



                                                              oos~lote& in tho firoal
                                                                an glvon, or oaa they
                                                              0 tho        tollw1ng     ii8081


                                         08ttlOSI      8#it      idO rr8OhnIB    Of 0110
                                              month?      ;Lt not,  When 18 6#l eMjkOye0
                                        06te a 0t.u            tywmwk8    vaoation?
               '5.         Oan T8OitiOll8bo eOeOJJUlht8d fl?Mh 008 TO8r
                           to the next?  Yor luqploj Ton dapl taoa-
                           t%On        t4tkUA h8t         YOU;       WI& fOWtOM         b&y8
                           tefcenthi8            year.

               '6.         Xi thi8            D8Q8&WUIt        h88     08rt8ill     oiIQ1OyOO8
                           uhe hare been rlth                  it    for    8~#     tJs0,   and
                                                                                                                                 805   ’   ’




                                                                                                                       r


Honor8blo Arthur Be Knlokerbookor                                      - Pago 2


                                   h8ta rondorod iritbiti                       8ON14S,             Will      thO80
                                   o@OrS8S,            goOn      -8iylillU            frOr         Skt.      SUViOO,
                               .- b0      Ultitbt       t0      t8e8tiOlA8?



           The Qsnenl    itidrr 8ppeaQod to Ben&e Bill Ho. 332,
 Aoba of the 48th tylelatura,      ste@m Bo88ion, 19.9u, (the
 Current Blonaial ApgrOprtitlOsi AOt) prOvi&8t
                       “. . . .




                       .   .   .     l   .”



                       hVi8U             et   tQI    iOngO*            pCOti8i.n           Of the           WQ8rt-
 Pmtd          &pgto&Wi8tiQa                   Bm,       it     18 OR? Option                thrt        lIIbeton
 WplOJOO          Of       JUW         &O@UtdE@nti8 1.w                             oZltiu8&      t0
                                                                                                   l +8OetiOn,
 he or 8h4 au8t                      &to bow an 8a &yoo                        of    t&ho dopartnioat tar
 not     lo48     t&a              riz    oalsadarma & a preaoding                            the r8oatlon
 QUlOd.
                       In  8nffU      SO 8QUr                 888Oad     qU,8tiOS,  JOP 8N   8bVi806,
  tht     it    i8       OW   OpbiOll    thO8                 ToO4tiOll8     Say bO&li St 8iiJ tiM
 aftor         th8                            h68    born an        urployoo           or     the     aspwtmont            for
 Xi06    1888        thW         8        08lMdu         loath,        JW808dbI4J             th8     1808tiOn
 period.
                       &       r ep ly t8 p UX           th b ir 8U888iOn ~00                        lIy 86Vb Ob
-‘t&et    V8OddOn8                   4IU8t    b0    WiUfiOkd          &       tho    fj80.1          ysrr     ior rhioh
  they    uo      girea end ea8 not be                          lwrled          over        into      t&a     following
 fl8081        J48f.
     Eonoreblo                      Arthur B, Knlekerbocltar                               - Pago 3


                                    lin8WOr w                    YOU? fOur tb QUO8tiOli,   lO
                                                                                       JO1 3                     rdV18Od      th8t
     a lroatioa i8 no00 8plit                                              into      fmotiQn8     of Oil0 dy     par aonth,
     but    88       harotoron                               8t8tOd, whoa 8n unployoo ha8 been o4lployed
     by th4 dopartaont                                       ror aot 1088 then rir  oalend8r aoath   pro-
     oo(Lirytho leartiM                                        wriO6, 8uOh rap~oyer I8 M%itlod     to 8 iUli
     two   week8                      raortiea                 8uOh raootioa period  to bo autw~     r&mod
     upea by the head 0) tho dopartaoat and th8 U~~OFOO.
                                    YO,w iiita QW8t%fMl 18 rO8pOtftlllJ                                    M8WOrd      iE th0
     n8gatiro*                            P8oatlonr                   een not be leeumul8tod             Sron   aa0 tear to
     the Ilox*.
                                      &       U8W.P    t@ YOU= 8iLth  md  WYWth     qbte8tiOIi8,    YOU
     ero    86vi8&                          the% 8fkr     Oh0 eWplOpeE&   Of the  0    lOye      18
                                            8##h   UL~bJU    i8 OOt BntiuOa    t0      d V808%iOI14.
                                                              , the 8beere quetad prorlrioa                of the Dopart
                                                             06 Bii.i W&d                U4m    t0 8OUt44L&4t#  th8t On8
     rust bo a dopwtmatal                                               oaplem4
     in or&or to neoivr                                              peg for the
     Of    thi8            8kt8JMnt,                          w0       dfre8t        yew    8t$MtiO#I   bo O&U
     HO. o-zulb,                               a aopy or mhioh                      18 8aolO8ed     ror your wnvoaf*noo.




                                                                                                          AHal      willl8E8
                                                                                                                  A8Oi8tant




                         __~--;-

                                L         ._.            2?            +   I)


-           T-             f

                 ::L”:         .,‘i        :
                                      *          ...h   ,_     ,._
                                                                                .

@-